Citation Nr: 1021220	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran had active duty service from March 1974 to March 
1977 and from April 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.

In December 2008, the Board remanded the matter for 
additional procedural development.


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement as to a 
May 2002 rating decision, which determined that new and 
material evidence had not been presented to reopen claims of 
entitlement to service connection for right and left shoulder 
disabilities, previously denied in July 1986 and of which the 
Veteran had been apprised of in August 1986.

2.  The evidence received subsequent to the last final May 
2002 rating decision is cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled does not raise a reasonable 
possibility of substantiating the claims of service 
connection for right and left shoulder disabilities.

CONCLUSIONS OF LAW

1.  The May 2002 rating decisions is final. 38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  Evidence received since the May 2002 rating decision is 
not new and material and the claims of service connection for 
right and left shoulder disabilities are not  reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify the Veteran as to how to substantiate his 
claim, and if appropriate, assist him in the development of 
his application to reopen claims of entitlement to service 
connection for right and left shoulder disabilities.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In letters dated in October 2003, October 2007 and February 
2009, the RO provided notice to the Veteran regarding the 
information and evidence necessary to substantiate his 
claims.  The RO also specified the information and evidence 
to be submitted by him, the information and evidence to be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claim.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to a claims of whether new and material evidence 
has been presented, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a Veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  In compliance with a 
December 2008 Board remand directive, this notice was 
provided to the Veteran in the February 2009 letter.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in the October 2007 and February 2009 letters 
that an effective date would be assigned if a claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

As will be noted below, although the RO found that the 
Veteran had submitted new and material evidence to reopen his 
claims, this finding is not binding on the Board.  Instead, 
the Board must undertake a de novo review of this 
determination.  

One of the principal effects of the finding of a reopened 
claim is that a clarifying VA medical examination may be 
conducted in order that the claim may be considered on its 
merits.  However, when an application to reopen a claim is 
denied, VA's duty to assist has not attached and there is no 
basis upon which to direct a medical examination. 38 U.S.C.A 
§  5103A(d),(g); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not 
attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)    

Here, notwithstanding that no evidence to reopen the claims 
had been submitted, VA provided the Veteran with a 
examination in May 2007.  In so doing, the RO accorded more 
development to the claimant than what was appropriate under 
the law.  

Given these factors, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993)
New and Material Evidence

The Veteran seeks to reopen his claims of service connection 
for right and left shoulder disabilities, originally denied 
by means of a rating decision dated in July 1986.  Having 
carefully considered the evidence of record in light of the 
applicable law, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for right and left shoulder 
disabilities.

In July 1986, the RO denied entitlement to service connection 
for right and left shoulder disabilities because there was no 
evidence of a chronic disability.  The Veteran did not file a 
notice of appeal or a notice of disagreement as to the 
July 1986 rating decision and that decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

The Veteran attempted to reopen his claims in November 2001.  
By means of a rating decision dated in May 2002, the RO 
determined that new and material evidence had not been 
presented to reopen the claims.  The Veteran did not file a 
notice of appeal or a notice of disagreement as to the May 
2002 rating decision and that decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

In general, a final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 38 U.S.C.A. 
§ 5108, VA must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 
(1994).

When an RO determines that new and material evidence has not 
been presented sufficient to reopen a claim, such 
determination is not binding on the Board; regardless of any 
prior RO decision, the Board must decide whether evidence has 
been received that is both new and material before reopening 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if the disease is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



The evidence on file at the time of the last final rating 
decision dated in May 2002 included service treatment 
records, post-service VA and private treatment records, and 
several VA examination reports.

Service treatment records demonstrate that in June 1974, the 
Veteran fell out of his bed and bruised the muscles in the 
right upper quadrant of his back.  In October 1975, the 
Veteran sustained an injury to his right shoulder after 
falling off a ladder.  Subsequently, in November 1975, the 
Veteran was diagnosed as having a right shoulder strain.  The 
Veteran continued to experience pain in his right shoulder, 
attributable to the fall of the ladder, through December 
1975.  In December 1975, physical examination demonstrated 
that range of motion was limited, however, without pain.  
There was no evidence of swelling or pain on palpation.  
There was pain on lifting the arm forward and generalized 
over the deltoid muscle area.  X-rays were normal.  The 
Veteran was diagnosed as having sustained a soft tissue 
injury.   

In February 1977 and February 1978, the Veteran reported to 
military medical examiners that he then had, or once had 
shoulder pain.  In July 1978, the Veteran was involved in a 
motor vehicle accident and sustained a laceration to the nose 
and re-injury of his right little finger.  Physical 
examination at that time demonstrated that range of motion of 
the upper extremities was within normal limits.  

Upon discharge examination in March 1979, clinical evaluation 
of the upper extremities was within normal limits.  However, 
the Veteran had 

Upon VA examination dated in March 1981, the Veteran related 
that he sustained some trauma to the lumbar spine when he 
fell out of a bunk in 1974.  Physical examination revealed 
that range of motion of the lumbar spine was within normal 
limits and there were no symptoms relating to his lumbar 
spine that were referable to the neck. 

During development of his initial claim submitted in April 
1986, the Veteran reported during a VA examination in May 
1986 that he had been experiencing difficulties and pain in 
both his shoulders since 1974.  With regards to the right 
shoulder, the Veteran denied any injury to the shoulder until 
1975 when he fell off of a ladder.  With regards to the left 
shoulder, the Veteran indicated that he had experienced 
discomfort in the left shoulder in 1974, but that it had not 
bothered him again.  The Veteran alleged that he began 
seeking treatment for his bilateral shoulder disability in 
1980.  

Physical examination of the right shoulder demonstrated 
tenderness and severe pain on external and internal rotation.  
Associated x-rays did not reveal any abnormal findings.  The 
Veteran was diagnosed as having possible very mild right 
shoulder bursitis and left shoulder arthralgia.  

In July 1986, the RO denied entitlement to service connection 
because there was no evidence of a "progressive continuing 
condition" during service.

Post-service private treatment records indicate that the 
Veteran was involved in a work-related motor vehicle accident 
in July 1993, wherein he began experiencing pain in the 
lumbar spine as well as the left upper extremity.  Upon 
physical examination the Veteran was diagnosed as having a 
trapezial strain.  In August 1993, the Veteran presented with 
complaints of shoulder pain, which he indicated were present 
before his recent work-related injury.  Physical examination 
demonstrated full and painless range of motion in both 
shoulders.  There was no evidence of any impingement or 
rotator cuff pathology.  The Veteran's pain was reproduced by 
palpating his trapezial muscles.  In March 1995, the Veteran 
was experiencing low back pain, neck and shoulder spasms, and 
left leg pain that were attributable to the 1993 work-related 
injury.  

In May 2002, the RO determined that new and material evidence 
had not been submitted to reopen the claims of entitlement to 
service connection for right and left shoulder disabilities 
because there was no objective evidence of record of a nexus 
between the Veteran's current disorders and his period of 
service.  

The current claim on appeal was received in September 2003.  
The additional evidence of record includes lay statements, VA 
and private treatment records, as well as a May 2007 VA 
examination report.  

VA treatment records include a June 2003 radiographic report 
of the shoulders, which was negative.  There was no evidence 
of a fracture, dislocation, significant arthritic changes, 
soft tissue calcifications, or other abnormalities.  
Additionally, there was no evidence of acromioclavicular 
separation in the left shoulder.  

After his work-related injury, in July 2003, the Veteran 
began presenting with complaints of numbness in his upper 
extremities and continued shoulder pain.  At that time, he 
stated that he had been "dropped on his head years ago."  
Upon VA orthopedic consultation dated in October 2003, it was 
noted that the Veteran was ambidextrous, but wrote with his 
right hand.  Physical examination demonstrated increased pain 
in his left shoulder, which was characterized as neurological 
type pain.  X-rays demonstrated mild acromioclavicular 
degenerative joint disease with some irregularities and 
osteophytes in both shoulders.  The examiner's impression was 
bilateral shoulder impingement, with possible cervical spine 
involvement.  

Subsequent x-rays of the shoulders dated in November 2003 
demonstrated extensive cervical spine degenerative change 
from C5-C7 and mild degenerative joint disease in the 
shoulders, which may have been contributing to the 
impingement.  A November 2003 MRI of the left shoulder 
revealed a fracture, but it was noted that the humeral head 
was "riding high."  There was no evidence of joint 
effusion.  There was a rotator cuff tear at the insertion of 
the supraspinous tendon with minimal retraction.  There was 
also hypertrophy of the acromioclavicular joint causing 
impingement of the supraspinatus tendon.  

The Veteran was afforded a VA examination in May 2007.  Upon 
physical examination and review of the medical evidence of 
record, the examiner indicated that he could not opine 
whether the Veteran's current right shoulder disorder, status 
post rotator cuff repair, had a nexus to service, without 
resorting to speculation.  His rationale was that there was 
sparse data concerning the Veteran's right shoulder in the 
medical records.  However, the examiner concluded that there 
was no compelling objective evidence of record that the 
Veteran's right shoulder symptoms were related to an in-
service soft tissue injury.  

With regards to the Veteran's left shoulder, the examiner 
opined that there was no compelling objective evidence of 
record that the Veteran's current left shoulder tear of the 
supraspinatus tendon with impingement was related to his in-
service injury over 30 years ago.  

As noted, the Veteran's claims for service connection for 
right and left shoulder disabilities were initially denied 
because the evidence of record did not show that he 
was experiencing any chronic shoulder disability that was 
attributable to service.  
The record as of May 2002 indicated in whole that the Veteran 
had complained of shoulder pain, which had been diagnosed as 
arthralgia and or bursitis; and that he had sustained a post-
service employment accident.  

New and material evidence has not been presented to reopen 
the claims.  Essentially, the Veteran has reiterated 
information that he experiences pain in his shoulders.  While 
he is competent to report such pain, this subjectively-
reported information has been of record since the Veteran 
filed his initial application for service connection in April 
1986.  

Moreover, while the Veteran has submitted various medical 
records indicating that he has been treated for such shoulder 
pain variously diagnosed, no competent medical opinion has 
been received since May 2002 indicating any new diagnoses or 
that the Veteran has a left or right shoulder disorder as a 
result of any in-service incident.  As to treatment records, 
evidence of continued treatment is not generally material.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992)(Observing that evidence 
of the appellant's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  To the extent that 
examiners may have reiterated the Veteran's account of in-
service events, such filtering does not constitute new and 
material evidence.  Reonal v. Brown, 5 Vet. App. 458, 460-
461 (1993) (In the context of analyzing a petition to reopen 
a previously denied claim, reiteration of a previously 
rejected factual account is not "new" evidence).  

As noted above, although new and material evidence has not 
been submitted to reopen the claim, the Veteran was afforded 
a VA examination in May 2007 in order to determine whether 
his current shoulder disabilities were related to his period 
of service.  The examiner submitted that he could not opine 
whether the Veteran's current right shoulder disorder was 
related to service without resorting to speculation; however, 
he noted that there was no compelling objective evidence that 
the Veteran's current right shoulder symptomatology was 
related to his in-service soft tissue injury.  With regards 
to the left shoulder, the examiner specifically opined that 
the Veteran's current left shoulder disability was "less 
likely than not" related to his period of service.

The Board has considered the written statements by and on 
behalf of the Veteran in making the above decisions.  
However, a layperson without the appropriate medical training 
and expertise, such as the Veteran, is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a right shoulder disability has not 
been submitted, the appeal is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for a left shoulder disability has not 
been submitted, the appeal is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


